Title: From James Madison to Thomas Jefferson, 21 February 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Feby. 21. 1796
Since my last I have made enquiry as to Lownes. In general he is well spoken of, in every respect. Old Mr. Howell however, told me he was not a punctual man & was slow in his payments. I then mentioned my reasons for asking him. He proceeded to say that his son dealt in the same article with Lownes, and that if you chose to take your Iron rod here, he would be responsible for the most exact compliance of his son. I next brought Sharpless into view. He spoke of him as a man fully to be relied on, & as a man with whom his son had had some dealings. He said there was but one objection to taking your supplies at short hand from Sharpless, which was that there was very little direct intercourse from Wilmington to Southern ports; that almost every thing exported thence, came first to Philada. I asked whether vessels could not stop there & take in articles; not he said, unless the freight of them was an object. As the order of my enquiries drew out the old gentleman’s opinion of Lownes, before he could well feel the interest of his son in the case, his testimony is entitled to respect. I have written to Jno. Bringhurst who resides at Wilmington to get & send me a full acct. of Sharpless & of the terms on which he wd. supply you; but have not yet recd. an answer.
I find as I conjectured that the provision made for the daughters of Degrasse was not in the way of loan but of gift. It would be difficult perhaps to justify the act in either way, by the text of the Constitution. The precedent nevertheless is in favor of Made. de Chattelleux’s son. Whether his claim will be viewed with the same indulgence on the score of his father’s merits is more than I can venture to decide. The services of De Grasse were critical. Chatelleux you recollect was not a favorite here, tho’ the cause may have been erroneous. Congress also were afraid of the Precedent at the time, & endeavored to interweave ingredients of peculiarity. I am really apprehensive that a compliance with the wishes of Made. de Chat: would entail on Us a provision for the families of the whole French army that served in this Country. Congs are occupied with a Bill for selling the Western lands. Opinions are various & the result doubtful. The British Treaty not yet before us; nor The Spanish before the Senate, or even arrived as far as I know. The Algerine is come to hand & under the deliberation of the Senate. The history of it contains some curious features, which it is not possible for me to explain in time. In general it costs an immense sum, & the annual tribute is to be pd. in naval Stores, infinitely underated in the Tariff. The friendly interference of France, tho’ applied for & in train, was precluded by the Agent’s precipitancy in closing the Treaty; for the hardness of which the apology is that it was the best that could be got. The letter from Paris in the inclosed paper, is Monroe’s, & the latest in date that has been recd from him. The fedl. Court has not yet given judgment in the case of payts. into the Virga. Treasury. Marshall & Cambell were the Counsel on one side, & Lewis & Tilghman on the other. Marshal’s argument is highly spoken of. Campbell & Ingersol will appear vs. the Carrage tax. Hamilton is here & to join Lee on the other side.
